Citation Nr: 1314414	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-38 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left nephrectomy, to include scarring.

2.  Entitlement to service connection for residuals of a neobladder reconstruction, to include scarring.

3.  Entitlement to service connection for an appendix disorder, to include as secondary to a neobladder reconstruction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1952 to September 1956, with additional service with the Army Reserves, including periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in June 2011 and September 2012 and remanded for additional development.  For the reasons discussed below the Board finds that there has not been substantial compliance with the mandates of the September 2012 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim to verify the appellant's dates of ACDUTRA and obtain a VA opinion as to the etiology of the appellant's claimed disabilities.  The VA examiner was specifically requested to opine whether it is at least as likely as not that the appellant's bladder cancer and/or renal cancer initially manifested during his active military service from September 1952 to September 1956, or during his periods of service on ACDUTRA including from 1983 to 1985.  

The appellant was evaluated at a VA examination in January 2013.  However, the Board finds that the January 2013 opinion is inadequate.  As noted by the appellant's representative in an April 2013 Informal Hearing Presentation, the VA examiner incorrectly stated that the appellant developed bladder cancer in approximately 1982.  As discussed by the Board in the September 2012 remand, the appellant was first told that he had a large prostate gland in January 1984.  He did not return to see an urologist until January 3, 1984.  A January 30, 1984, pathological examination report indicates that the appellant had papillary transition cell carcinoma, Grade II, with no evidence of muscle invasion in a bladder tumor.  Thus, the appellant was diagnosed with bladder cancer in 1984, not 1982.  The VA examiner stated that "as the cancer developed in 1982, his service from 1983 to 1985 cannot be considered an etiology."  As the VA examiner's opinion was based on the inaccurate date of diagnosis of bladder cancer, the VA opinion is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA opinion is inadequate, a new VA opinion must be obtained.  As the January 2013 VA examiner noted that the Veteran's transitional cell bladder cancer eventually lead to all of the claimed conditions, all of the appellant's service connection claims must be remanded.


The January 2013 VA examination report reflects that the appellant claimed he was exposed to radiation during his service in the 1950s.  The VA examiner stated that this is a possible risk factor for any type of cancer.  The examiner noted there was no documentation supporting that this occurred.  The January 2013 VA opinion indicates that the appellant's claimed disabilities are all related to his bladder cancer.  Urinary bladder cancer is listed as a presumptive disability under 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311(b)(2).  Accordingly, the AOJ should ask the appellant to clarify the circumstances of his claimed exposure to radiation.  If clarifying information is received from the appellant, the AOJ should follow the provisions of 38 C.F.R. § 3.311 as regards development of claims based on a contention of radiation exposure during active service, to include requests to the service department and the Defense Threat Reduction Agency for any available records concerning the appellant's claimed exposure to radiation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant to clarify the nature and circumstances of his reported in-service exposure to radiation.  If no response is received from the appellant this should be noted in the claims file.

2.  Then, if appropriate, develop the appellant's claim pursuant to the provisions of 38 C.F.R. § 3.311 to include requests to the service department and the Defense Threat Reduction Agency for any available records concerning the appellant's claimed exposure to radiation and obtaining a dose estimate from the Under Secretary for Health.  

3.  After completion of the above and an adequate time for a response from the appellant has passed, provide the appellant's claim file to a VA clinician to obtain an opinion as to the etiology of his (1) residuals of a left nephrectomy, to include scarring, (2) residuals of a neobladder reconstruction, to include scarring, and (3) an appendix disorder.

In particular, the VA clinician should opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant's bladder cancer and/or renal cancer:  (1) was incurred in or related to his active military service from September 1952 to September 1956, or (2) was initially manifested during his periods of service on ACDUTRA, including in 1983 through 1985.  

The examiner should opine whether it is at least as likely as not that the appellant's cancer underwent an increase in severity beyond natural progression during any period of ACDUTRA, and if so, to what extent.

The Board notes that the appellant was diagnosed with papillary transition cell carcinoma, Grade II, on January 30, 1984.

If the VA clinician determines that the appellant's bladder cancer and/or renal cancer was initially manifested during service or a period of ACDUTRA, or underwent an increase in severity beyond the natural progression during any period of ACDUTRA, the VA clinician should provide an opinion as to whether the appellant has 1) residuals of a left nephrectomy, to include scarring, (2) residuals of a neobladder reconstruction, to include scarring, and/or (3) an appendix disorder, that are related to the bladder cancer and/or renal cancer.

If the VA clinician determines that another VA examination is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



